MICKLE, Judge.
We affirm Appellant’s two judgments, the • imposition of statutory fees and costs, and the inearcerative and general probationary portions of her sentences in Case Nos. 92-2292 and 92-2299. However, we direct the trial court to strike the written special conditions of probation relating to the law library and to the Gulf Coast Criminal Justice Assessment and to conform the written orders in both cases to the conditions pronounced at sentencing. The trial court failed to pronounce either of those two assessment conditions at sentencing. Brown v. State, 600 So.2d 569 (Fla. 1st DCA 1992); Shaddix v. State, 599 So.2d 269 (Fla. 1st DCA 1992) (requiring trial court to conform written order of probation to the conditions orally announced at sentencing).
BOOTH and WOLF, JJ., concur.